   Case: 4:21-cv-00008-MTS Doc. #: 2 Filed: 01/07/21 Page: 1 of 2 PageID #: 7




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 PHILLIP DEWAYNE STEWART,                          )
                                                   )
                 Plaintiff,                        )
                                                   )
           v.                                      )          No. 4:21 CV 8 MTS
                                                   )
 OFFICER WILLIAMS, et al.,                         )
                                                   )
                 Defendants.                       )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. Self-represented plaintiff Phillip

Dewayne Stewart filed this civil action for money damages on January 4, 2021. However, Plaintiff

neither paid the $400 court filing fee nor filed a motion to proceed in forma pauperis, along with

a certified copy of his account statement. See 28 U.S.C. § 1915(a). As such, the Court will allow

Plaintiff twenty-one (21) days to either pay the full filing fee or file his motion to proceed in forma

pauperis and account statement. His failure to do so in a timely manner will result in a dismissal

of this action, without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to Plaintiff a copy of the

motion to proceed in forma pauperis form for prisoners.

       IT IS FURTHER ORDERED that Plaintiff must either pay the $400 filing fee or submit

a motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that if Plaintiff files a motion to proceed in forma pauperis,

he must also file a certified copy of his prison account statement for the six-month period preceding

the filing of the complaint.
   Case: 4:21-cv-00008-MTS Doc. #: 2 Filed: 01/07/21 Page: 2 of 2 PageID #: 8




       IT IS FINALLY ORDERED that if Plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed for non-compliance with this

Order, the dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).

       Dated this 7th day of January, 2021.




                                                 MATTHEW T. SCHELP
                                                 UNITED STATES DISTRICT JUDGE




                                                2
